DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over AMURA et al PG PUB 2020/0296656 in view of TAKEDA et al PG PUB 2021/0084629.
Re Claims 5, 9 and 10, AMURA et al teaches a UE (a receiver and a processor) is configured with multiple active BWP with different PDCCH monitoring periodicities wherein a first PDCCH monitoring is P times longer than a second PDCCH monitoring periodicity [0121] (raised to a power 2).  AMURA et al fails to explicitly teach a SCS of the (first second) BWP is greater than or equal to 15kHz.  However, TAKEDA et al teaches to support existing LTE, the SCS is fixed at 15kHz [0046].  One skilled in the art would have been motivated to have configured to the first and second SCS to “equal to 15kHz” to support the existing LTE standard.  Therefore it would have been obvious to one skilled to have configured the first and second SCS to support the existing LTE standard.
.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over AMURA et al PG PUB 2020/0296656 in view of TAKEDA et al PG PUB 2021/0084629 as applied to Claim 5 above and further in view of Papasakellariou PG PUB 2018/0019843.
Re Claims 7, 8, AMURA et al PG PUB 2020/0296656 in view of TAKEDA et al fails to explicitly teach “signaling that is common to a terminal group….PDCCH monitoring periodicity for the first BWP is limited to 1, 2, 4, 5, 8, 10, 16, 20slots.”.
However, Papasakellariou teaches the UEs can be informed of the BW partitioning through UE common signaling from a gNB to indicate supporting BW such as 80MHz or 160MHz [0130].  One skilled in the art would have been motivated to have indicated BW in the UE common signaling for receiving PDCCH transmission [0132].  Papasakellariou also teaches the BW for PDCCH transmission in a subset of slots [0140].  Although, the subset of slots is not limited to “1, 2, 4, 5, 8, 10, 16, 20 slots”, configuring the subset of slots would have been a matter of design choice as long the subset of slots performs the same function.  Therefore it would have been obvious to one skilled to have combined the teachings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHI HO A LEE/Primary Examiner, Art Unit 2472